Order filed November 18, 2011




                                          In The
                      Fourteenth Court of Appeals
                                 ____________
                               NO. 14-11-00396-CV
                                 ____________
                       DONALD AND DORIS YOUNG, Appellants
                                       V.
                        DON RAYMON CLAPSADDLE, Appellee

                          On Appeal from the 10th District Court
                                Galveston County, Texas
                            Trial Court Cause No. 07CV1338

                                       ORDER

       Appellants’ brief was originally due August 26, 2011. After their second request
for an extension, Appellant’s brief was due November 30, 2011. Appellant has filed a
third request for extension. Appellant’s request for extension is denied.
       Unless appellants submit their brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before January 31, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM
Order filed November 18, 2011.